 

Exhibit 10.1

.

FIRST amendment TO CREDIT AGREEMENT

 

This First Amendment to Credit Agreement (this “Amendment”) is made effective as
of this 22th day of June, 2017 (the “First Amendment Effective Date”), by and
among TECHTARGET, INC., a Delaware corporation (the “Borrower”), the lenders
identified on the signature pages hereto (each a “Lender” and, collectively, the
“Lenders”), and Silicon Valley Bank, as administrative agent and collateral
agent for the Lenders (in such capacities, the “Administrative Agent”). The
Borrower, the Lenders, and the Administrative Agent are together referred to
herein as the “Parties,” or each may be referred to individually as a “Party.”

RECITALS:

WHEREAS, reference is made to that certain Credit Agreement dated as of May 9,
2016 (as amended, restated, supplemented, restructured, or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), by and among the
Borrower, the Lenders and the Administrative Agent.  All capitalized terms used
herein and not otherwise defined herein, shall have the meanings assigned to
such terms in the Credit Agreement; and

WHEREAS, the Parties to the Credit Agreement have agreed to modify and amend
certain additional terms and conditions of the Credit Agreement, subject to the
terms and conditions of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

1.Amendment to Section 7.1 of the Credit Agreement.  The table in Section 7.1(b)
of the Credit Agreement is hereby stricken in its entirety and replaced with the
following table:

Quarter Ending

Consolidated Leverage Ratio

June 30, 2017

2.50:1.00

 

September 30, 2017

2.50:1.00

 

December 31, 2017

2.50:1.00

 

March 31, 2018

2.50:1.00

 

June 30, 2018

2.00:1.00

 

September 30, 2018

2.00:1.00

 

December 31, 2018

2.00:1.00

 

March 31, 2019

2.00:1.00

 

June 30, 2019

2.00:1.00

 

September 30, 2019

2.00:1.00

 

December 31, 2019

2.00:1.00

 

March 31, 2020 and thereafter

1.50:1.00

 

 

--------------------------------------------------------------------------------

 

2.Amendment to Section 7.6 of the Credit Agreement. Section 7.6(h)(ii) of the
Credit Agreement is hereby amended by deleting “Liquidity of at least
$10,000,000” and inserting “Liquidity of at least $15,000,000” in lieu
thereof.  

3.Conditions Precedent to Effectiveness. This Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:

 

a.

This Amendment shall have been duly executed and delivered by the Parties hereto
and the Administrative Agent shall have received a fully executed copy hereof.

 

b.

All necessary consents and approvals to this Amendment shall have been obtained.

 

c.

After giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

 

d.

The Administrative Agent shall have received a fully executed copy of the First
Amendment Fee Letter, dated as of the date hereof, between the Borrower and the
Administrative Agent, and the Administrative Agent shall have received all fees
specified therein.  

 

e.

The Administrative Agent shall have received the fees costs and expenses
required to be paid pursuant to Section 8 of this Amendment (including the
reasonable and documented fees and disbursements of legal counsel required to be
paid thereunder).

 

f.

After giving effect to this Amendment, the representations and warranties herein
and in the Credit Agreement and the other Loan Documents shall be true and
correct, (i) to the extent qualified by materiality, in all respects, and (ii)
to the extent not qualified by materiality, true and correct in all material
respects, in each case, on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case they shall be true and correct in all
respects or all material respects, as applicable, as of such earlier date).

4.Representations and Warranties.  Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

 

a.

This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.

2

--------------------------------------------------------------------------------

 

 

b.

The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are, (i) to the extent qualified by
materiality, true and correct in all respects, and (ii) to the extent not
qualified by materiality, true and correct in all material respects, in each
case, on and as of the date hereof, as though made on such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case they shall be true and correct in all respects or all
material respects, as applicable, as of such earlier date).

 

c.

The execution and delivery by each Loan Party of this Amendment and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Amendment, (i) have been duly authorized by all necessary
organizational action on the part of such Loan Party and (ii) will not violate
any Requirement of Law (including any Operating Document of any Group Member) or
any material Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any material Requirement of Law or any such
material Contractual Obligation (other than the Liens created by the Security
Documents).

Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Amendment and in
connection with the other Loan Documents.  Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Amendment in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.  

5.Choice of Law. This Amendment and the rights of the Parties hereunder, shall
be determined under, governed by, and construed in accordance with the laws of
the State of New York. Section 10.14 of the Credit Agreement is hereby
incorporated mutatis mutandis by reference as if such section was fully set
forth herein.  

6.Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different authorized parties on separate counterparts, all
of which when taken together shall constitute one and the same instrument, and
any of the Parties hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of this Amendment by
telefacsimile, “.pdf file,” or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Amendment.  

7.Effect on Loan Documents.

 

a.

The Credit Agreement, as amended hereby, and each of the other Loan Documents,
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except

3

--------------------------------------------------------------------------------

 

 

as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of the Administrative Agent or any Lender under the Credit Agreement
or any other Loan Document.  The modifications and other agreements herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, and except as expressly set forth
herein, shall neither excuse any non-compliance with the Loan Documents, nor
operate as a consent or waiver to any matter under the Loan Documents. Except
for the amendments to the Credit Agreement expressly set forth herein, the
Credit Agreement and other Loan Documents shall remain unchanged and in full
force and effect. To the extent any terms or provisions of this Amendment
conflict with those of the Credit Agreement or other Loan Documents, the terms
and provisions of this Amendment shall control.

 

b.

To the extent that any terms and conditions in any of the Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement, as modified or amended hereby.

 

c.

This Amendment is a Loan Document.  

8.Payment of Costs and Fees. The Borrower shall pay to the Administrative Agent
all costs and all reasonable out-of-pocket expenses in connection with the
preparation, negotiation, execution and delivery of this Amendment and any
documents and instruments relating hereto (which costs include, without
limitation, the reasonable fees and expenses of outside counsel retained by
Administrative Agent, in each case, as set forth in Section 10.5 of the Credit
Agreement).  

9.Release of Claims.  

 

a.

Each Loan Party hereby absolutely and unconditionally releases and forever
discharges the Administrative Agent, each Lender, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents, attorneys and employees of any of the
foregoing (each, a “Releasee” and collectively, the “Releasees”), from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise (each, a “Claim” and collectively, the “Claims”), which
such Loan Party has had, now has or has made claim to have against any such
person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the First Amendment
Effective Date which relates directly or indirectly, to the Credit Agreement or
any other Loan Document, whether such claims, demands and causes of action are
matured or unmatured or known or unknown, except for the duties and obligations
set forth in this Amendment. Each Loan Party understands, acknowledges and
agrees that the

4

--------------------------------------------------------------------------------

 

 

release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release. Each Loan Party agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered will affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

b.

In connection with the releases set forth above, each Loan Party expressly and
completely waives and relinquishes any and all rights and benefits that it has
or may ever have pursuant to Section 1542 of the Civil Code of the State of
California, or any other similar provision of law or principle of equity in any
jurisdiction pertaining to the matters released herein.  Section 1542 provides
as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

c.

Each Loan Party hereby absolutely, unconditionally and irrevocably  covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by any Loan Party pursuant to Section
9(a) above. If any Loan Party violates the foregoing covenant, then  Borrower,
for itself and its successors and assigns, and its present and former members,
managers, shareholders, affiliates, subsidiaries, divisions, predecessors,
directors, officers, attorneys, employees, agents, legal representatives and
other representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys’ fees and
costs incurred by any Releasee as a result of such violation.

10.Entire Agreement.  This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.  

11.Reaffirmation. Each Loan Party hereby reaffirms its obligations under each
Loan Document to which it is a party. Each Loan Party hereby further ratifies
and reaffirms the validity and enforceability of all of the Liens heretofore
granted, pursuant to and in connection with the Guaranty and Collateral
Agreement or any other Loan Document to the Administrative Agent on behalf and
for the benefit of Secured Parties, as collateral security for the obligations
under the Loan Documents in accordance with their respective terms, and
acknowledges that all of such Liens, and all collateral heretofore pledged as
security for such obligations, continues to be and remain collateral for such
obligations from and after the date hereof.

5

--------------------------------------------------------------------------------

 

12.Severability.  In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[Signature pages follow.]

 

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this First Amendment to
Credit Agreement to be duly executed and delivered by its proper and duly
authorized officer as of the date set forth below.

 

BORROWER:

 

TECHTARGET, INC.

 

By: /s/ Daniel T. Noreck                     .

Name:Daniel T. Noreck

Title:Chief Financial Officer and Treasurer

 

 

GUARANTOR:

 

TECHTARGET SECURITIES CORPORATION

 

By: /s/ Daniel T. Noreck                     .

Name:Daniel T. Noreck

Title:Secretary and Treasurer

 

 




First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:

 

SILICON VALLEY BANK

 

 

By: /s/ Frank Groccia                     .

Name:Frank Groccia

Title:   Vice President


First Amendment to Credit Agreement

--------------------------------------------------------------------------------

 

LENDER:

 

CITIZENS BANK, N.A.

 

By: /s/ Christopher J. DeLauro          .

Name:Christopher J. DeLauro

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Amendment to Credit Agreement